___________

                              No. 95-2008
                              ___________

Richard W. Miller,                  *
                                    *
          Appellant,                *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * District of Minnesota.
United States of America,           *     [UNPUBLISHED]
                                    *
          Appellee.                 *
                              ___________

                     Submitted:   January 18, 1996

                         Filed: January 24, 1996
                              ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     Richard W. Miller appeals the district court's1 denial of his
28 U.S.C. § 2255 motion.    We decline to address the arguments
Miller raises for the first time on appeal. See United States v.
Dixon, 51 F.3d 1376, 1383 (8th Cir. 1995). We conclude that the
district court did not abuse its discretion in deciding that an
evidentiary hearing was not warranted.     See Engelen v. United
States, 68 F.3d 238, 240 (8th Cir. 1995). As to Miller's claims
presented to the district court, we conclude that no error of law
appears in the district court's order. Accordingly, we affirm.
See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.